OFFICE         OF THE AlTORNEY           GENERAL     OF TEXAS
                                         AUSTIN




&morablr b. Aa Xadderr
countq rttornay                                                            ~‘i
                                                                          ..
L-'ecos county
Ft. Stookton,   Terar                                OplAion Ho, o&o~
                                                     lie:  Where land' ir, zpurchssed
                                                           by sitpupder          &ax i’ors-
                                                            clocwre,     w?mrsin all
                                                            taxiA&uanlta reqr parties,
                                                            doea land o-1:        redeem
                                                            property by paying to
                                                            the.county tax oo$leotor
                                                    .J' <.'
                                                         -‘4beSore     second ealo by
                                                  I         olty,    the full amouAt
                                                 ‘a. '1., .ai county, et&e,          and.
                                                          . school district       taxes,
                                                             including     penalty aad
                                                             faterest?
l%ar    sir:                                 ,               .,f
          !W acknowladge receipt    of YOU letter  oi                            JanUtuy      $3,
1945, re~uueatiag cur opinion relative    to the sbote                            captioned
matter.  Your letter  read4 IA part, as follows:
               "The City of Ft. Stockton,    Texa8, brought oer-
         tain tax suits maklng.all    taxing unit8 parties,-    Judg-
         %oAt we8 taken OA DertaiA town lot8 here in City.
        ,Grder of sale wua leauusd and the City a8 a taxing unit
         purchased the property,   ci6te of ?urchass August 19414
         The property wan held by the city until the two year8
         std six UiOAtilShad expired,    AAd 00. Nov. 7-194   bad the
         SheriPP of this GbaAtp:W refMel1 tbe property,        and an
         individual  i;urchasad Che city property-not     the owner4
         The ownor of the property     in Xarqh, 1944,-a non-residsnt-
         XaIlod to the tax ccl Isctsr    the amount OS tl.e delinquent
         taxes due OA this property,     iAClUdiAg QeAAlty and in-
         'Uarest, and he accepted the money aad issued receipt
         t2crefor.   IIe did not colleot   the 50$ of the aggregate




       ~~....__^___   -.._-_..--   .   --.
                                                                             16


                                            ,

Honorable   W. A. Radden - page 2


     total amount, or double the aggregate amountan
    -provided for In Section 12 above article.      The owner
     did not gay the city taxes and has not yet done so,                 ’
     only paid the County Tax Collector    the amount due
     State, County and School Dietriot,     The 0~1~61:claimm
     be ha8 redeemed the property by paying the taxerr to
     the tax collector.   The present omsr olalmm the
     property for the reason that be bid it in at last
     sale, and on aocount of the failure     of the owner to
     pay the double amouht nsceesary    to redeem and did
     not pay the City Taxes.*
            It is clear from your     statement of the fact@, that
the owner has not redeemed said       land as provided by Section 12,
Article   7345b, Y. A. C. 3 . , and   inasmuoh as the city has m-de
a st3cor.d sale of s&Id land, his     right to redeem is now fore-
closed.    Trusting that the above      and foregoing fully answer6
your inquiry,    w4 ara
                                                Yours very   truly
                                       AT’lWtNEYGGNEBALOF TWXAS



                                                             ASslstant
WVG:iw